J-S33035-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

MICHAEL BARONI

                            Appellant                  No. 3198 EDA 2014


                 Appeal from the PCRA Order October 20, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0000845-1982


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                               FILED JULY 24, 2015

        Michael Baroni appeals pro se from the trial court’s order dismissing,

as untimely, his pro se petition for habeas corpus ad subjiciendum, which

the court treated as a petition filed pursuant to the Post Conviction Relief Act

(PCRA).1 We affirm.

        Baroni, an inmate at SCI-Mahoney, was convicted by a jury, on

October 6, 1982, of two counts of second-degree murder, one count of

arson, and related offenses.2           He was sentenced on April 7, 1983, to

concurrent life sentences for the murder convictions, plus consecutive terms

of imprisonment for the other offenses. Baroni confessed to authorities that
____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
2
   Baroni was also convicted of recklessly endangering another person,
criminal trespass and criminal attempt.
J-S33035-15



he set a fire in the basement of an inhabited apartment building. The fire

took the lives of a three-month-old girl and her four-year-old sister.

       On September 2, 2014, Baroni filed the instant pro se “Petition for

Habeas Corpus Ad Subjiciendum” challenging the unlawful restraint of his

liberty, claiming that the sentencing process violated due process because

he was never given notice of the specific arson charge for which he was

being prosecuted.       As a result, he claims that the trial judge lacked the

authority to impose an arson sentence upon him and that the Pennsylvania

Department of Corrections does not have the right to detain him. The trial

court concluded that this petition was within the purview of the PCRA, that

there were no genuine issues concerning any material fact, and that no

purpose would be served by any further proceedings. Accordingly the court

dismissed the petition, as untimely, without a hearing. This timely appeal

follows.

       On appeal, Baroni presents the following issue for our review: Did the

PCRA court abuse its discretion by dismissing defendant’s sixth post-

conviction relief petition3 without a hearing?

       In its Pa.R.A.P. 1925(a) opinion, the trial court frames the issue raised

in Baroni’s petition as one where he “alleges that he was denied his right to

due process of law because he was not given adequate notice regarding the

____________________________________________


3
  Baroni filed five PCRA petitions from 1987 to 2012, all of which were
denied as either meritless or a untimely.



                                           -2-
J-S33035-15



arson charge prior to trial.” Trial Court Opinion, 12/15/14, at 2-3. Baroni’s

petition claims that his criminal information/bill of indictment “does not

specify exactly which criminal offense under 18 Pa.C.S. section 3301 [he]

was charged.”       Writ of Habeus Corpus Ad Subjiciendum, 9/2/14, at 3.

Baroni further asserts in his petition that because he was sentenced for

arson-related second-degree murder, and only received notice of a general

arson charge, that his sentence is void. Id.

     It has long been held that an indictment or complaint is valid if it

charges the commission of any crimes which are cognate to the one laid in

the information.     Commonwealth v. Dunnick, 202 A.2d 542 (Pa. Super.

1964). A cognate offense is a lesser offense that is related to the greater

offense because it shares several of the elements of the greater offense and

is of the same class or category. Commonwealth v. Weigle, 949 A.2d 899

(Pa. Super. 2008), aff’d by 997 A.2d 306 (Pa. 2010); see Pa.R.Crim.P.

560(B)(5) (information shall be valid and legally sufficient if it contains,

among other thing, “a plain and concise statement of the essential elements

of the offense substantially the same as or cognate to the offense alleged in

the complaint.”).

     In Commonwealth v. Conaway, 105 A.3d 755 (Pa. Super. 2014),

our Court recently discussed the well-established purpose of an information

or an indictment:

     The purpose of an [i]nformation or an [i]ndictment is to provide
     the accused with sufficient notice to prepare a defense, and to
     ensure that he will not be tried twice for the same act.

                                    -3-
J-S33035-15


      Commonwealth v. Ohle, [] 470 A.2d 61, 73 (Pa. 1983);
      Commonwealth v. Diaz, [] 383 A.2d 852 (Pa. 1978);
      Commonwealth v. Rolinski, [] 406 A.2d 763 (Pa. Super.
      1979). An [i]ndictment or an [i]nformation is sufficient if it sets
      forth the elements of the offense intended to be charged with
      sufficient detail that the defendant is apprised of what he must
      be prepared to meet, and may plead double jeopardy in a future
      prosecution based on the same set of events. Commonwealth
      v. Bell, [] 516 A.2d 1172, 1177 (Pa. 1986); Commonwealth v.
      Ohle, [] 470 A.2d 61, 73 (Pa. 1983); Russell v. United States,
      369 U.S. 749 [] (1962); [s]ee Pa.R.Crim.P. 225(b). This may be
      accomplished through use of the words of the statute itself as
      long as "those words of themselves fully, directly, and expressly,
      without any uncertainty or ambiguity, set forth all the elements
      necessary to constitute the offense intended to be punished."
      Hamling v. United States, 418 U.S. 87 [](1974), quoting,
      United States v. Carll, 105 U.S. 611, 612 [] ([1881]).

Id. at 764, citing Commonwealth v. Alston, 651 A.2d 1092, 1095-96 (Pa.

1994).    Moreover, while the information shall contain “the official or

customary citation of the statute and section thereof . . . that the defendant

is alleged to have violated[,] . . . the omission of or error in such citation

shall not affect the validity or sufficiency of the information.” Id. at (C).

      First, we must address a procedural issue, namely whether the trial

court properly treated Baroni’s petition for habeas corpus relief as one filed

under the PCRA. In Commonwealth v. Judge, 916 A.2d 511 (Pa. 2007),

our Supreme Court reiterated that:

      [T]he PCRA subsumes all forms of collateral relief, including
      habeas corpus, to the extent that a remedy is available under
      such enactment. See Peterkin, 554 Pa. at 552, 722 A.2d at
      640. In light of the broad applicability of the traditional writ of
      habeas corpus, however, in conjunction with the legislative
      intent to channel post-conviction claims into the PCRA's
      framework, this Court has acknowledged that the scope of the
      PCRA cannot be narrowly confined to its specifically enumerated
      areas of review.

                                      -4-
J-S33035-15



Id. at 520.     Here, Baroni is not asserting his innocence of the underlying

crimes, but rather he claims that the court did not have the authority to

impose his arson sentence where he was not on notice with regard to the

specific type of arson of which he was being charged. We agree with Baroni

that a writ of habeas corpus was the proper vehicle for his illegal detention

claim. See Pa.R.Crim.P. 108 (habeas corpus venue). However, while Baroni

may have utilized the correct avenue to raise his claim, we agree with the

trial court that he is not entitled to relief.4

       Instantly, Baroni’s criminal complaint cites the following criminal acts

that he allegedly committed:

       901 Criminal Attempt (Homicide)

       2502 Criminal Homicide

       2705 Recklessly Endangering Another Person

       3301 Arson

       3302 Causing or Risking Catastrophe

       3304 Criminal Mischief

       3502 Burglary

       3503 Criminal Trespass

              Defiant Trespass


____________________________________________


4
 It is well settled that we may affirm the trial court on different grounds.
Commonwealth v. Thompson, 778 A.2d 1215, 1223 n.6 (Pa. Super.
2001).




                                           -5-
J-S33035-15



Criminal Complaint, 2/11/82 (emphasis added).             With regard to the

reference to arson in Baroni’s criminal information, the document cites 18

P.S. § 33015 as the statutory section under which he is being charged. The

body of the criminal information, however, provides more detail with regard

to the exact circumstances surrounding the arson charge. It states:

       [O]n (or about) January 25, 1982, in said County, Michael Baroni
       defendant feloniously and intentionally start[ed] a fire or
       cause[d] an explosion and thereby did recklessly place [the]
       residents of Alicia Court Apartments in danger of death or bodily
       injury.

           (2) That on the same day and year, in Delaware County,
          the above named defendant feloniously and intentionally
          start[ed] a fire or casue[d] an explosion and thereby
          recklessly did place a building or occupied structure of
          Robert Viola located at 13 Alicia Court, Darby Township, in
          danger of damage or destruction.

          (3) That, on that same day and year, in Delaware County,
          the above named defendant feloniously and intentionally
          did start a fire or cause an explosion and thereby
          recklessly did place a building or occupied structure of
          Robert Viola located at 13 Alicia Court, Darby Township, in
          danger of damage or destruction.

          (4) That, on the same day and year in Delaware County,
          the above named defendant feloniously did start a fire or
          cause an explosion with intent to destroy[] or damage[e]
          property of Robert Viola to collect insurance for such loss,
          contrary to the Act of the General Assembly in such case
          made and provided, and against the piece [sic] and dignity
          of the Commonwealth of Pennsylvania.

____________________________________________


5
  Baroni’s information cites to the version of the arson statute in effect at the
time he committed the instant offenses, 18 P.S. § 3301 (Act. No. 334, Dec.
6, 1972 (eff. June 6, 1973)).



                                           -6-
J-S33035-15



Criminal Information, 4/6/82 (emphasis added). The language in the bill of

information mirrors the statutory language found in the current arson

statute, specifically sub-sections 3301(a)(1)((i), (ii) (arson endangering

persons) and 3301(c) (arson endangering property). In fact, the recorded

verdict indicates that the jury found Baroni guilty, among other things, of

arson – “as to Intent to Endanger Person” and “as to intent to Endanger

Property.”

     After a complete review of the record, we conclude that the criminal

information does much more than generally allege the crime of arson.

Rather, it specifically lays out Baroni’s actions to support the arson charge

brought against him. Accordingly, we find that based upon the facts alleged

in the information, Baroni was provided with sufficient notice to prepare a

defense to the crime of arson. Conaway, supra; Alston, supra.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2015




                                    -7-